Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  160721                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  ALI A. EL-KHALIL,                                                                                   Richard H. Bernstein
             Plaintiff-Appellant,                                                                     Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160721
                                                                   COA: 329986
                                                                   Wayne CC: 15-008259-CK
  OAKWOOD HEALTH CARE INC., OAKWOOD
  HOSPITAL SOUTHSHORE, OAKWOOD
  HOSPITAL DEARBORN, DR. RODERICK
  BOYES, M.D., and DR. IQBAL NASIR, M.D.,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 14, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2020
           p0923
                                                                              Clerk